Quinn, Judge
(dissenting):
Whatever the sufficiency of the evidence to establish probable cause prior to discovery of the accused’s bag behind the refrigerator in the hallway, the contents of the bag, in my opinion, justified search of his room. Certainly, as the majority indicate, the quantity of drugs in the bag suggested that “the accused had cached his supply outside the area in which he lived.” That is not, however, the whole of the matter, as the majority imply.
Captain Sussmeier, the administrative officer, testified that had the bag not been found, he would have had “no reason” to search the accused’s room. But, on discovery of the bag, he “felt we had cause to search” the room, and he immediately advised Captain Wilson, the commanding officer. Agent Thompkins exhibited the bag and its contents to Captain Wilson. Thereupon, the captain ordered that the lock on the accused’s door be cut and that the search be made.
*199Besides the drugs, the bag contained what Captain Wilson described as “paperwork.” This consisted of two groups of papers: (1) a money order transaction receipt in the accused’s name and purchaser receipts for money orders; and (2) a writing listing the names of persons arid an amount of money alongside each name and several sheets of paper containing columns of additions of money. The combination of papers and the amount of drugs provide a reasonable basis for the conclusion that the accused sold, as well as possessed, drugs. The proximity of the accused’s room to the cache reasonably indicates that the sales were not made in the hallway where the bag was hidden, but in the privacy of the accused’s room. Moreover, as the papers appeared to be a summary of the transactions, it appears probable to me, as it apparently was to Captain Wilson, that while the cache was the accused’s “warehouse” for the drugs and permanent records, his supply for current sales and his records for individual sales were kept in his room, where those transactions took place. I agree, therefore, with the trial judge's determination that the “bag and its contents furnished probable cause for the subsequent search of the accused’s room.”
Since the search of the accused’s room was, in my judgment, lawful, there is no question of taint of his subsequent confessions. I would sustain the conviction and affirm the decision of the Court of Military Review.